DETAILED ACTION
This is a response to Application # 16/817,974 filed on March 13, 2020 in which claims 1-20 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103. 

Information Disclosure Statement
The information disclosure statement filed March 13, 2020 complies with the provisions of 37 C.F.R. § 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.  

Claim Interpretation
Claims 6, 13, and 19 include the limitation “incorporating one or more of the absent features of the plurality of different groups into the descriptive content to balance a quantity of the features of interest to each group within the content associated with the item,” or similar. (Emphasis added). The statement that the incorporation is “to balance a quantity of features” appears to recite the goal or purpose of the incorporation without actively requiring the act of balancing. “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009). 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, 13-17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Short et al., US Publication 2012/0197816 (hereinafter Short), as cited on the Information Disclosure Statement dated March 13, 2020, in view of Walters et al., US Publication 2020/0210695 (hereinafter Walters).

Regarding claim 1, Short discloses a method of modifying content associated with an item comprising “determining, via a processor, features of interest of the item to a plurality of different groups based on user comments produced by members of the plurality of different groups” (Short ¶ 23) where the bias engine determines “product properties” (i.e., features of interest of the item) of interest for each “review outlet” (i.e., different groups) based on the “reviews” (i.e., user comments) produced by the review outlets. Additionally, Short discloses “wherein the members within each group have a common characteristic” (Short ¶ 15) where each member of the review outlet has the common characteristic of being associated with that outlet. Further, Short discloses “identifying, via the processor, the features of interest to each group within the content associated with the item” (Short ¶ 23) by giving an example of determining that “First Person Shooter (FPS) video games” are of interest to some review outlets.
Short does not appear to explicitly disclose “modifying, via the processor, the content associated with the item by balancing the features of interest to the plurality of different groups within the content associated with the item.”
However, Walters discloses a method for using machine learning to identify biases in text and “modifying, via the processor, the content associated with the item by balancing the features of interest to the plurality of different groups within the content associated with the item” (Walters ¶ 13) by replacing (i.e., modifying) the biased content with unbiased content, which is a form of balancing because biased terms unbalance the text in favor of a particular group.
Short discloses Walters are analogous art because they are from the “same field of endeavor,” namely that of natural language processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short and Walters before him or her to modify the bias detection of Short to include the bias correction of Walters.
The motivation for doing so would have been that preventing biases is considered a desirable feature. (Walters ¶ 2).

Regarding claim 8, it merely recites a system for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of Short and Walters comprises computer hardware (Short ¶ 11) and software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 14, it merely recites a computer program product for performing the method of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Short and Walters comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 2, 9, and 15, the combination of Short and Walters discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Walters discloses “determining, via the processor, that the content associated with the item is of greater interest to one of the plurality of different groups based on a distance between entities within the content associated with the item and sets of words describing the plurality of different groups” (Short ¶¶ 39, 43) by determining that the content of the item would be “more favorable” to certain review outlets (Short ¶ 39) and indicating that such correlations are based on distance between the product and the review outlet (Short ¶ 43).

Regarding claims 3, 10, and 16, the combination of Short and Walters discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Walters discloses “determining a set of reference features for the item.” (Short ¶ 20). Additionally, the combination of Short and Walters discloses “learning vector representations of words using the user comments produced by one or more members of a group” (Short ¶ 25) by creating vectors of reviews produced by each review outlet that include scores for each product property (i.e., representations of words). Finally, the combination of Short and Walters discloses “selecting one or more reference features as the features of interest to the group based on distances between the learned vector representation corresponding to each reference feature within the set of reference features and the learned vector representation corresponding to the item” (Strong ¶¶ 43-44) by selecting a feature of interest that has a strong correlation, which is based on the distance between the product and the review outlet.

Regarding claims 4, 11, and 17, the combination of Short and Walters discloses the limitations contained in parent claims 3, 10, and 16 for the reasons discussed above. In addition, the combination of Short and Walters discloses “wherein selecting one or more reference features as the features of interest to the group comprises: ranking the reference features based on the distances, wherein the reference features with a shorter distance to the item are assigned a higher ranking” (Short ¶ 38) by ranking the reviews with respect to the product properties (i.e., reference features) and indicating that those “closely aligned” (i.e., with a shorter distance) are more favorable (i.e., higher ranked). Finally, the combination of Short and Walters discloses “selecting one or more of the ranked features in order of the ranking as the features of interest to the group” (Short ¶ 37) by selecting the product property most favorable for the reviewing outlet.

Regarding claims 6 and 19, the combination of Short and Walters discloses the limitations contained in parent claims 1 and 14 for the reasons discussed above. In addition, the combination of Short and Walters discloses “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item” (Walters ¶ 15) by determining that unbiased language (i.e., features of interest) are absent from the document. Finally, the combination of Short and Walters discloses “P201908601US01/0967.0009Cincorporating one or more of the absent features of the plurality of different groups into the descriptive content to balance a quantity of the features of interest to each group within the content associated with the item” (Walters ¶ 13) by replacing the biased terms with unbiased terms.

Regarding claims 7 and 20, the combination of Short and Walters discloses the limitations contained in parent claims 6 and 19 for the reasons discussed above. In addition, the combination of Short and Walters discloses “wherein incorporating the one or more absent features of the plurality of different groups comprises: generating one or more sentences for each of the one or more absent features of the plurality of different groups; and inserting the one or more sentences into the content associated with the item” (Walters ¶ 34) by generating the sentence “Chair of Prominent Computer Science Org” and inserting it into the document.

Regarding claim 13, the combination of Short and Walters discloses the limitations contained in parent claim 8 for the reasons discussed above. In addition, the combination of Short and Walters discloses “wherein modifying the content associated with the item comprises: determining the features of interest to the plurality of different groups absent from the content associated with the item” (Walters ¶ 15) by determining that unbiased language (i.e., features of interest) are absent from the document. Further, the combination of Short and Walters discloses “incorporating one or more of the absent features of the plurality of different groups into the descriptive content to balance a quantity of the features of interest to each group within the content associated with the item” (Walters ¶ 13) by replacing the biased terms with unbiased terms. Finally, the combination of Short and Walters discloses “wherein incorporating the one or more absent features of the plurality of different groups comprises: generating one or more sentences for each of the one or more absent features of the plurality of different groups; and  inserting the one or more sentences into the content associated with the item” (Walters ¶ 34) by generating the sentence “Chair of Prominent Computer Science Org” and inserting it into the document.

Claims 5, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Short in view of Walters, as applied to claims 1, 8, and 14 above, in further view of Deo et al., US Publication 2019/0147371 (hereinafter Deo).


Regarding claims 5, 12, and 18, the combination of Short and Walters discloses the limitations contained in parent claims 1, 8, and 14 for the reasons discussed above. In addition, the combination of Short and Walters does not appear to explicitly disclose “wherein determining the features of interest of the item to the plurality of different groups comprises: classifying the user comments into the plurality of different groups using a machine learning classifier; and re-training the machine learning classifier based on the features of interest to the plurality of different groups.”
However, Deo discloses a machine learning system including the step of “wherein determining the features of interest of the item to the plurality of different groups comprises: classifying the data into the plurality of different groups using a machine learning classifier” (Deo ¶ 33) by using a support vector machine classifier to classify the data into particular classes (i.e., groups). Additionally, Deo discloses “re-training the machine learning classifier based on the features of interest to the plurality of different groups” (Deo ¶ 53).
Further, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Deo was combined with Short and Walters, the user comments of Short and Walters would be the data classified according to Deo. Therefore, the combination of Short, Walters, and Deo at least teaches and/or suggests the claimed limitation “classifying the user comments into the plurality of different groups using a machine learning classifier,” rendering it obvious.
Short, Walters, and Deo are analogous art because they are from the “same field of endeavor,” namely that of machine learning methods for bias detection. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Short, Walters, and Deo before him or her to modify the machine learning method of Short and Walters to include the classification and retraining of Deo.
The motivation for doing so would have been such actions help maintain the stability of the machine learning model. (Deo ¶ 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Mobbs et al., US Publication 2007/0015125, System and method for removing biases from job listings. 
Wanke et al., US Publication 2019/0099653, System for detecting biases.
Peterson et al., US Patent 9,720,978, System and method for analyzing comments made by a user for purposes of recommending books to that user.
Shen et al., US Patent 10,242260, System and method for correcting biases in documents.
Shen, US Patent 10,467,339, System and method for correcting biases in documents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176